United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.G., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
LOUIS STOKES MEDICAL CENTER,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of the Solicitor, for the Director

Docket No. 07-780
Issued: October 2, 2007

Oral Argument September 13, 2007

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 29, 2007 appellant filed a timely appeal from the October 27, 2006 merit
decision of an Office of Workers’ Compensation Programs hearing representative who affirmed
the denial of her claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
to review the merits of her claim.
ISSUE
The issue is whether appellant’s major depressive disorder is covered by workers’
compensation.
FACTUAL HISTORY
On May 23, 2005 appellant, then a 49-year-old administrative support assistant, filed a
claim alleging that she sustained mental stress as a result of her federal employment: “Have had
to endure being moved four times and harassment as well as disparate treatment. Was also hit in
the back by an employee.” Medical evidence confirmed that she was suffering from mental

stress. Donald R. Sambrook, from the employing establishment’s injury compensation office,
advised the Office that the agency did not believe appellant’s stress was compensable by the
Federal Employees’ Compensation Act.
On February 2, 2004 the employing establishment’s Associate Medical Center Director
Linda D. Smith, notified appellant that she was being reassigned from the position of pharmacy
technician to the position of administrative support assistant at the Wade Park facility.
Ms. Smith explained that, the reassignment accommodated appellant’s medical conditions, as a
fitness-for-duty examination found her unfit to continue as a pharmacy technician.
In a decision dated December 30, 2005, the Office denied appellant’s claim for workers’
compensation benefits. The Office found that her reaction to being reassigned was not covered
because reassignment was an administrative function of the employer and there was no evidence
that the reassignment was in error or abusive. The Office did not accept that the employer
harassed appellant or treated her in a disparate manner because she provided no evidence to
establish her allegations. The Office did not accept that an employee hit appellant in the back.
The Office explained that appellant provided no specific information, such as the date of the
incident, who was involved, what led to the incident or any witness statements.
Appellant requested an oral hearing before an Office hearing representative, which was
held on August 15, 2006. She submitted an October 26, 2004 report from Dr. Toni Love
Johnson, a Board-certified psychiatrist. Dr. Johnson described appellant’s history of injury, from
when she hurt her neck and back in 2002 while pulling a cart that broke, to her reassignments
and current complaints. She noted appellant’s medications and findings on mental status
examination. Dr. Johnson diagnosed major depression, single episode, not otherwise specified.
She also noted significant work stress. Appellant submitted follow-up reports from Dr. Johnson
through July 6, 2006.
Appellant submitted messages concerning the ergonomic evaluation of two of her
workstations in 2004. She submitted pages four and five of a March 6, 2006 order from United
States District Judge Christopher A. Boyko, who found that she had failed to state a claim under
Title VII but who nonetheless granted her leave to proceed with her claims under the
Rehabilitation Act. Appellant submitted her November 15, 2004 brief to the Equal Employment
Opportunity Commission (EEOC). She also submitted a November 4, 2003 comment from
Mr. Sambrook, who explained that he asked appellant’s supervisor to verify whether she worked
an administrative tour from September 2002 to June 2003, because that might entitle appellant to
receive additional back pay.
In a decision dated October 27, 2006, the hearing representative affirmed the denial of
appellant’s claim as modified. The hearing representative found that the evidence submitted was
sufficient to establish that appellant was reassigned effective February 22, 2004 from the position
of pharmacy technician to the position of administrative support assistant and that the employer
requested certain ergonomic accommodations for her. The hearing representative found,
however, that these were administrative actions by the employer and that there was no evidence
of error or abuse. She also found that the evidence did not establish that appellant received
inadequate training. The hearing representative concluded that appellant established no
compensable factor of employment.

2

LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides for payment of compensation for
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.1 There are disabilities, however, having some kind of causal connection
with the employment that are not covered under workers’ compensation, such as when disability
results from an employee’s fear of a reduction-in-force or frustration from not being permitted to
work in a particular environment or to hold a particular position.2 The Board has held, for
example, that an oral reprimand generally does not constitute a compensable factor of
employment,3 neither do disciplinary matters consisting of counseling sessions, discussion or
letters of warning for conduct;4 investigations;5 determinations concerning promotions and the
work environment;6 discussions about an SF-171;7 reassignment and subsequent denial of
requests for transfer;8 discussion about the employee’s relationship with other supervisors;9 or
the monitoring of work by a supervisor.10
Workers’ compensation law does not cover an emotional reaction to administrative or
personnel actions unless the evidence shows error or abuse on the part of the employing
establishment.11 The Board has held that actions of an employer which the employee
characterizes as harassment or discrimination may give rise to coverage under the Federal
Employees, Compensation Act, but there must be some evidence that harassment or
discrimination did in fact occur. As a rule, allegations alone by a claimant are insufficient to
establish a factual basis for an emotional condition claim.12 Mere perceptions and feelings of
harassment or discrimination will not support an award of compensation. The claimant must

1

5 U.S.C. § 8102(a).

2

Lillian Cutler, 28 ECAB 125 (1976).

3

Joseph F. McHale, 45 ECAB 669 (1994).

4

Barbara J. Nicholson, 45 ECAB 803 (1994); Barbara E. Hamm, 45 ECAB 843 (1994).

5

Sandra F. Powell, 45 ECAB 877 (1994).

6

Merriett J. Kauffman, 45 ECAB 696 (1994).

7

Lorna R. Strong, 45 ECAB 470 (1994).

8

James W. Griffin, 45 ECAB 774 (1994).

9

Raul Campbell, 45 ECAB 869 (1994).

10

Daryl R. Davis, 45 ECAB 907 (1994).

11

Thomas D. McEuen, 42 ECAB 566, 572-73 (1991), reaff’d on recon., 41 ECAB 387 (1990).

12

See Arthur F. Hougens, 42 ECAB 455 (1991); Ruthie M. Evans, 41 ECAB 416 (1990) (in each case the Board
looked beyond the claimant’s allegations of unfair treatment to determine if the evidence corroborated such
allegations).

3

substantiate such allegations with probative and reliable evidence.13 The primary reason for
requiring factual evidence from the claimant in support of her allegations of stress in the
workplace is to establish a basis in fact for the contentions made, as opposed to mere perceptions
of the claimant, which in turn may be fully examined and evaluated by the Office and the
Board.14
Physical contact by a coworker may be compensable under the Federal Employees’
Compensation Act. When a claimant cites a compensable incident of her employment, the issue
becomes whether this incident occurred as alleged.15 A claimant seeking compensation under the
Federal Employees’ Compensation Act has the burden of establishing the essential elements of her
claim by the weight of the reliable, probative and substantial evidence.16
An employer who has reason to disagree with any aspect of the claimant’s report shall
submit a statement to the Office that specifically describes the factual allegation or argument with
which it disagrees and provide evidence or argument to support its position. The employer may
include supporting documents such as witness statements, medical reports or records or any other
relevant information.17
ANALYSIS
Appellant attributes her diagnosed major depressive disorder to her federal employment.
Specifically, she attributes her condition to being reassigned four times, to harassment and
disparate treatment and to being hit in the back by another employee. As appellant’s claim
proceeded, she also alleged a lack of accommodation, a lack of training for the position to which
she was reassigned and an unauthorized release of her personal information. All of these
matters, of course, relate to her federal employment. As she explained to the Board at oral
argument, all of this happened at work. However, as noted, not everything that happens at work
is covered by workers’ compensation.
Appellant’s reassignment to the position of administrative support assistant is not covered
by workers’ compensation as a general rule because administrative or personnel actions do not
fall within the scope of the Federal Employees’ Compensation Act. The only exception is where
the evidence establishes error or abuse on the part of the employer. Here, there is insufficient
evidence of record to establish that appellant’s reassignment was administratively erroneous or in
some way abusive. Appellant’s reaction to the reassignment, therefore, is considered as selfgenerated. Her allegation does not constitute a compensable factor of employment.
13

Joel Parker, Sr., 43 ECAB 220, 225 (1991); Donna Faye Cardwell, 41 ECAB 730 (1990) (for harassment to
give rise to a compensable disability, there must be some evidence that harassment or discrimination did in fact
occur); Pamela R. Rice, 38 ECAB 838 (1987) (claimant failed to establish that the incidents or actions which she
characterized as harassment actually occurred).
14

Paul Trotman-Hall, 45 ECAB 229 (1993) (concurring opinion of Michael E. Groom, Alternate Member).

15

Karen E. Humphrey, 44 ECAB 908 (1993).

16

Nathaniel Milton, 37 ECAB 712 (1986); Joseph M. Whelan, 20 ECAB 55 (1968) and cases cited therein.

17

20 C.F.R. § 10.117 (1999).

4

When appellant alleges harassment and disparate treatment, she is alleging error or abuse
by management. But she must submit evidence to substantiate her allegation or a belief to prove
harassment and disparate treatment. Her belief must be substantiated by probative evidence.
Appellant must make her case with evidence, that is independent of her own opinion,
establishing the alleged misconduct. She argues that the medical records provide facts.
However, a psychiatrist’s report which records appellant’s complaints is not substantiating facts.
She is simply repeating the medical history that appellant told her. Dr. Johnson does not certify
that the history is true.
Appellant has filed a complaint with the EEOC alleging harassment, discrimination,
hostile work environment, disparate treatment and reprisal, but she did not receive a favorable
ruling by the EEOC or the federal district court. Such a ruling, that the employer was guilty of at
least one of these charges, could provide a basis for appellant’s claim. There is, however, no
such evidence in appellant’s record. Pages from Judge Boyko’s order do not find that the
employer was guilty of any harassment or disparate treatment. Allowing appellant to pursue her
allegations under the Rehabilitation Act is a procedural decision not a decision on the substance
of her various allegations. The court did not find any violation of the Rehabilitation Act or any
misconduct by management. Without proof of the alleged harassment and disparate treatment,
appellant’s emotional or psychiatric reaction is not covered by workers’ compensation.
There is also no proof that appellant was hit in the back by another employee. Such an
incident, if shown to be true, would fall within the scope of workers’ compensation. But, again,
there is no evidence in appellant’s record that establishes her allegation. There are no witness
statements to consider or response from the unidentified employee. As the Office pointed out,
appellant has not identified the date, the circumstances or the identity of the employee involved.
Her allegation alone does not establish the incident as compensable. There is also nothing in the
record to show that the employer failed to accommodate appellant, failed to provide her
sufficient training or inappropriately released her personal information.
At oral argument appellant contended that Mr. Sambrook treated her unfairly in
controverting her claim. But regulations permit the employing establishment to submit
statements to the Office describing disagreement with any aspect of an employee’s claim. The
Board finds nothing inappropriate in Mr. Sambrook’s correspondence to the Office.
Where the claimant submits no evidence proving error or abuse by the employer, or
proving physical contact by another employee, she has failed to establish a factual basis for her
claim. As noted, mere allegations or perceptions of employer misconduct do not support an
award of benefits. The Board finds that appellant has not met her burden of proof to establish
that her major depressive disorder is compensable.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her major
depressive disorder is covered by workers’ compensation.

5

ORDER
IT IS HEREBY ORDERED THAT the October 27, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 2, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

